                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  WILLIAM D. HAMBY,                               )
                                                  )
                Petitioner,                       )
                                                  )            No.    3:20-CV-300-DCLC-HBG
  v.                                              )
                                                  )
  MICHAEL PARRIS,                                 )
                                                  )
                Respondent.                       )
                                                  )

                                      JUDGMENT ORDER

        In accordance with the accompanying memorandum opinion, Petitioner’s motion for leave

 to proceed in forma pauperis [Doc. 1] is DENIED and this action is DISMISSED. A certificate

 of appealability will not issue. As the Court certified that any appeal in this matter would not be

 taken in good faith, should Petitioner file a notice of appeal, he is DENIED leave to appeal in

 forma pauperis. The Clerk is DIRECTED to close the file.

        SO ORDERED.

        ENTER:

                                                      s/Clifton L. Corker
                                                      United States District Judge

 ENTER AS JUDGMENT:

 s/John Medearis
 Clerk of Court




Case 3:20-cv-00300-DCLC-HBG Document 4 Filed 07/08/20 Page 1 of 1 PageID #: 18
